United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1310
Issued: February 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 22, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 30, 2009 merit decision denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury causally related to factors of his federal employment.
FACTUAL HISTORY
This case is before the Board for the second time. In a decision dated May 19, 2008, the
Board affirmed the Office’s March 7, 2007 decision denying his January 29, 2007 occupational
disease claim, in which he alleged that he developed a lower back herniated disc and groin hernia
as a result of his duties as a nursing assistant, which included washing, changing and dressing
patients and lifting them into wheelchairs. The Board found that there was no probative,

rationalized medical evidence of record establishing how employment factors caused or
aggravated a diagnosed condition. The Board also affirmed the Office’s July 27, 2007 nonmerit
decision denying appellant’s request for reconsideration.1 The facts and the law contained in the
Board’s May 19, 2008 decision are incorporated herein by reference.
On July 25, 2008 appellant, through his representative, submitted a request for
reconsideration. In support of his request, he provided a September 18, 2007 report from
Dr. Steven Litsky, a Board-certified physiatrist, who noted that appellant’s duties as a nursing
assistant involved patient care and lifting requirements of up to 150 pounds. Dr. Litsky indicated
that appellant had injured his back on January 5, 2005, when he tried to catch a patient who had
fallen, and that his pain continued to increase over the next two years and now radiated to the
right lower extremity. Appellant’s pain was exacerbated by lifting, carrying, twisting, sitting,
standing, walking or stair climbing. An August 1, 2007 magnetic resonance imaging (MRI) scan
showed degenerative disc disease at the L4-5 level, right more severe than the left, neural
foraminal stenosis, caused by a circumferential disc bulge, left facet hypertrophy, some mild dual
decompression and a lipoma. Dr. Litsky’s neurological examination revealed slightly decreased
sensation on the right to pinprick and light touch. Cranial nerves 2 to 12 were intact bilaterally,
with no focal deficit. Coordination was intact bilaterally. Reflexes were 2/4 at the biceps,
triceps, and left patella, and 1/4 at both Achilles. Forward range of motion was to 25 degrees,
forward flexion was 15 degrees and extension was only a few degrees. Straight leg raises were
negative on the left, but positive on the right. Appellant exhibited an antalgic gait, favoring the
right side. There was a paraspinal tendency going into the sciatic notch area on the left.
Dr. Litsky diagnosed: chronic lower back pain with probable right L4-5 radiculopathy;
degenerative disc disease, more severe at the L4-5 level; lumbar stenosis; facet arthropathy and
vocational dysfunction. Based on his examination findings, the clinical history and MRI scan
results, he opined that appellant’s condition was due to his occupational injury. In an
accompanying work capacity evaluation, Dr. Litsky restricted appellant to light duty two days
per week. He stated that appellant was unable to meet the lifting requirements of his position.
Appellant submitted a September 23, 2008 report in which Dr. Thomas J. Young, a
chiropractor, diagnosed long-standing degenerative disc disease and degenerative joint disease of
the lower lumbar spine, with overt disc failure secondary to a January 5, 2005 work injury.
Dr. Young opined that the degenerative disc changes to appellant’s lower lumbar spine
preexisted the January 5, 2005 work injury, and that he had likely undergone multiple injuries
contributing to his condition. In an accompanying work capacity evaluation, he indicated that
appellant was unable to work. On December 19, 2008 Dr. Young opined that appellant was
permanently disabled. He stated that appellant’s preexisting lumbar degenerative condition was
merely exacerbated by heavy lifting, and that the January 2005 work incident was the
“provocative event.”
Appellant submitted a November 21, 2008 report of a functional capacity evaluation from
Marsha K. Hiller, a physical therapist, who opined that he was unable to work as a nursing
assistant, as he was unable to lift more than five pounds. Noting that the date of injury was

1

Docket No. 08-159 (issued May 19, 2008).

2

January 5, 2005, she stated that appellant had a three-year history with the military, where he
performed a lot of repetitive lifting and carrying activities.
The record contains largely illegible physicians’ notes from the Army medical clinic from
January 22 to August 29, 1980, which reflect appellant’s complaints of back pain. The record
also contains a report of a December 4, 2008 x-ray of the lumbar spine and a December 12, 2008
report of an MRI scan of the lumbar spine.
Appellant submitted a report dated March 11, 2009 from Dr. Richard Wohns, a Boardcertified neurological surgeon, who related appellant’s report that his low back pain had begun in
the military as a result of heavy lifting requirements. On January 5, 2005 appellant felt a pop in
his back while helping a patient who was falling. He advised that his pain had progressed since
that time and was aggravated by activities such as sitting, standing, walking, lifting and bending.
Dr. Wohns diagnosed: right proximal medial lower extremity pain; severe neural foraminal
narrowing bilaterally at the L4-5 disc space; posterior disc bulge with an annular tear producing
mild dual compression at L4-5; lumbar degenerative disc disease; low back pain, lumbar stenosis
and lumbar herniated disc.
By decision dated March 30, 2009, the Office denied modification of its previous
decision, finding that there was no evidence of a diagnosed condition that was causally related to
factors originally identified by appellant. It noted that the alleged January 5, 2005 incident was
not accepted as factual and that a claim for traumatic injury would not be considered under this
claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim, including the fact that an injury was
sustained in the performance of duty as alleged,3 and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.5 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) a factual statement identifying the employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; and
2

5 U.S.C. §§ 8101-8193.

3

Joseph W. Kripp, 55 ECAB 121 (2003); see also Leon Thomas, 52 ECAB 202, 203 (2001). “When an
employee claims that he sustained injury in the performance of duty he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and in the manner alleged. He
must also establish that such event, incident or exposure caused an injury.” See also 5 U.S.C. § 8101(5) (“injury”
defined); 20 C.F.R. § 10.5(q) and (ee) (2002) (“Occupational disease or Illness” and “Traumatic injury” defined).
4

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997).

5

20 C.F.R. § 10.5(q).

3

(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.6 The medical evidence required to establish a
causal relationship, generally, is rationalized medical opinion evidence, i.e., medical evidence
presenting a physician’s well-reasoned opinion on how the established factor of employment
caused or contributed to claimant’s diagnosed condition. To be of probative value, the opinion
of the physician must be based on a complete factual and medical background of the claimant,
must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7 The Board has held that the mere diagnosis of
pain does not constitute a basis for the payment of compensation.8
Additionally, the Board has consistently held that unsigned medical reports are of no
probative value9 and that any medical evidence upon which the Office relies to resolve an issue
must be in writing and signed by a qualified physician.10 Lay individuals such as physician
assistants, nurse practitioners and social workers are not competent to render a medical
opinion.11
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained an injury in the performance of duty.
An employee who claims benefits under the Act has the burden of establishing the
essential elements of his or her claim. The claimant has the burden of establishing by the weight
of reliable, probative and substantial evidence that the condition for which compensation is
sought is causally related to a specific employment incident or to specific conditions of the
employment. As part of this burden, the claimant must present rationalized medical opinion
evidence, based upon a complete and accurate factual and medical background, establishing
causal relationship.12 However, it is well established that proceedings under the Act are not
adversarial in nature and while the claimant has the burden of establishing entitlement to
compensation, the Office shares responsibility in the development of the evidence to see that
justice is done.13
6

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341, 343 (2000).

7

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

8

Robert Broome, 55 ECAB 339, 342 (2004).

9

Merton J. Sills, 39 ECAB 572, 575 (1988).

10

James A. Long, 40 ECAB 538, 541 (1989).

11

Janet L. Terry, 53 ECAB 570 (2002).

12

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
13

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, supra note 12; Dorothy L. Sidwell, 36
ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

4

Following the Board’s May 19, 2008 decision, appellant submitted additional medical
evidence. In his September 18, 2007 report, Dr. Litsky provided a history of injury and
treatment, detailed examination findings and a definitive diagnosis, which included degenerative
disc disease and lumbar stenosis. His report reflected an understanding of appellant’s duties as a
nursing assistant, which involved patient care and lifting requirements of up to 150 pounds.
Noting that appellant had injured his back on January 5, 2005, when he tried to catch a patient
who had fallen, Dr. Litsky stated that his pain continued to increase over the next two years, and
now radiated to the right lower extremity. Appellant’s pain was exacerbated by lifting, carrying,
twisting, sitting, standing, walking or stair climbing. Based on his examination findings, the
clinical history and MRI scan results, he opined that appellant’s condition was due to his
occupational injury. While Dr. Litsky’s report is not completely rationalized, it strongly supports
appellant’s claim that he sustained a lumbar condition as a result of his employment activities.
Dr. Wohns noted that appellant felt a pop in his back when helping a patient who was
falling January 5, 2005, and that his pain had progressed since that time and was aggravated by
activities such as sitting, standing, walking, lifting and bending. He diagnosed: right proximal
medial lower extremity pain; severe neural foraminal narrowing bilaterally at the L4-5 disc
space; posterior disc bulge with an annular tear producing mild dual compression at L4-5;
lumbar degenerative disc disease; low back pain, lumbar stenosis and lumbar herniated disc.
Dr. Wohns’ report does not contain an opinion as to the cause of appellant’s condition and,
therefore, is of limited probative value.14 However, it is consistent with appellant’s claim that he
sustained a back condition due to factors of his federal employment.
The remaining medical evidence submitted in support of appellant’s request consists of
1980 illegible physicians’ notes from the Army medical clinic; a November 21, 2008 report of a
functional capacity evaluation from Ms. Hiller, a physical therapist, and reports dated
September 23 and December 19, 2008 from Dr. Young, a chiropractor. While these notes do not
constitute competent medical evidence, they corroborate appellant’s claim.15
The Office found that there was no evidence of a diagnosed condition that was causally
related to factors originally identified by appellant, namely washing, changing and dressing
patients and lifting them into wheelchairs. It further stated that the alleged January 5, 2005
incident was not accepted as factual, and that a claim for traumatic injury would not be
considered under this claim. The Board finds, however, that Dr. Litsky’s report does support a
14

Medical evidence which does not offer an opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship. A.D., 58 ECAB 149 (2006); Michael E. Smith, 50 ECAB
313 (1999).
15

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a physician under section 8101(2) of the Act, which provides: “(2) ‘physician’
includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law.” Therefore, the November 21, 2008 physical
therapist’s report lacks probative value. Section 8101(2) of the Act further provides: “The term ‘physician’
includes chiropractors only to the extent that their reimbursable services are limited to treatment consisting of
manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist, and subject to
regulation by the secretary.” As Dr. Young did not diagnose subluxation by x-ray, he is not considered a
“physician” under the Act. Illegible physicians’ progress notes, lacking proper identification, also cannot be
considered as probative evidence. See Merton J. Sills, 39 ECAB 572, 575 (1988).

5

causal relationship between appellant’s diagnosed conditions and those work factors identified
by appellant. Dr. Litsky did not state that appellant’s diagnosed conditions were due entirely to
the January 5, 2005 work incident. His discussion of appellant’s lifting requirements and other
activities which exacerbated his condition, generally supports that the January 5, 2005 incident
was merely a significant event, in a series of events, which caused appellant’s current back
condition. The fact that appellant has recently identified the January 5, 2005 incident as an
additional event contributing to his claimed condition, does not preclude its consideration by the
Office or the Board.16
The Board notes that, while none of the reports of appellant’s attending physicians is
completely rationalized, they are consistent in indicating that he sustained an employmentrelated low back condition, and are not contradicted by any substantial medical or factual
evidence of record. While the reports are not sufficient to meet his burden of proof to establish
his claim, they raise an uncontroverted inference between appellant’s claimed conditions and the
identified employment factors, and are sufficient to require the Office to further develop the
medical evidence and the case record.17
On remand the Office should prepare a statement of accepted facts which includes a
detailed employment history, job descriptions for each position held, and specific functions
performed by appellant in each position. It should submit the statement of accepted facts to
appellant’s treating physician, or to a second opinion examiner, in order to obtain a rationalized
opinion as to whether his current condition is causally related to factors of his employment,
either directly or through aggravation, precipitation or acceleration.
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant
sustained an injury in the performance of duty.

16

The Board notes that the appellant’s claim is not necessarily undermined by the fact that he had a preexisting
lumbar degenerative condition. See supra note 6 and accompanying text. Appellant must, however, submit medical
evidence establishing that the diagnosed condition is causally related to the identified employment factors, either
directly or through aggravation, precipitation or acceleration.
17

See Virginia Richard, supra note 12; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41
ECAB 354 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: February 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

